Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Claims 1-20 are under examination. 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 12/01/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20080133708 A1		Context Based Action
US 20070027917 A1		Linking of personal information management data
US 20110225637 A1		AUTHENTICATION AND AUTHORIZATION OF USER AND ACCESS TO NETWORK RESOURCES USING OPENID
US 20190385211 A1		TRANSPOSABLE BEHAVIOR DATA
US 20110071924 A1		SYSTEM AND METHOD FOR PROCESSING CONSUMER TRANSACTIONS USING A CENTRAL SERVER AND A MOBILE PROCESSOR
US 20100203901 A1		Location-Based Services Using Geofences Generated from Learned Patterns of Movement
US 20090024526 A1		ELECTRONIC REGISTRATION AND TRANSACTION SYSTEM
US 10733685 B1		Private information disclosure consent management system
US 20160026736 A1		METHOD AND APPARATUS FOR IDENTIFYING AND RECOMMENDING EXCHANGING OF DIGITAL ASSETS
US 20150200915 A1		NETWORK PRIVACY
US 20170032401 A1		METHODS, PLATFORMS AND SYSTEMS FOR PAYING PERSONS FOR USE OF THEIR PERSONAL INTELLIGENCE PROFILE DATA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431